This appeal is prosecuted from an order of the trial court dissolving a *Page 595 
temporary injunction issued on the presentation of appellant's petition November 4, 1922. The injunction restrained appellee from asserting any further rights as a tenant to certain described offices in the Wilson Building, and also restrained him from using any of the general facilities of the Wilson Building which he had theretofore used in his capacity as tenant. The injunction also commanded him to remove from appellant's property and from the offices theretofore occupied by him all his personal effects kept in the offices and in the vault space allowed to his use as such tenant. The same questions are involved in this case as were involved in the case of City National Bank of Dallas, Appellant, v. Dr. A. I. Folsom, Appellee, 247 S.W. 591, this day decided by this court, and, as the facts are substantially the same, that case is conclusive of this one. For a statement of the case and the reasons for the holding of the court, reference to the opinion in that case is made. The case is therefore affirmed.
Affirmed.